                           Case 3:21-cr-00011-WHA Document 52 Filed 02/09/21 Page 1 of 3



               1   SWANSON & McNAMARA LLP
                   EDWARD W. SWANSON (159859)
               2   AUDREY BARRON (286688)
               3   300 Montgomery Street, Suite 1100
                   San Francisco, California 94104
               4   Telephone: (415) 477-3800
                   Facsimile: (415) 477-9010
               5
                   Cooley LLP
               6   JOHN H. HEMANN (165823)
                   (jhemann@cooley.com)
               7
                   MAX BERNSTEIN (305722)
               8   (mbernstein@cooley.com)
                   101 California Street, 5th Floor
               9   San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
           10      Facsimile: (415) 693-2222
           11      Attorneys for Defendant CHEN SONG
           12

           13

           14                                    UNITED STATES DISTRICT COURT
           15                                  NORTHERN DISTRICT OF CALIFORNIA
           16                                         SAN FRANCISCO DIVISION
           17      UNITED STATES OF AMERICA,                        CASE NO. 3:21-cr-00011 WHA
           18           Plaintiff,                                  JOINT STATUS STATEMENT
           19      v.                                               Date:              February 9, 2021
                                                                    Time:              2:00 pm (telephonic)
           20      CHEN SONG,
           21           Defendant.
           22

           23

           24               The parties submit this joint status statement in advance of the initial appearance before
           25      Your Honor on February 9, 2021, at 2:00 pm.
           26               Background. Chen Song was originally charged by complaint on July 17, 2020; she was
           27      arrested the next day. The grand jury returned an indictment against Dr. Song on January 7, 2021.
           28
  COOLEY LLP                                                                                 JOINT STATUS STATEMENT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                           (CASE NO. 3:21-cr-00011 WHA)
                        Case 3:21-cr-00011-WHA Document 52 Filed 02/09/21 Page 2 of 3



               1          Dr. Song is a neurologist and a Chinese national. The government alleges she is a member

               2   of the military of China’s People’s Liberation Army (“PLA”) Air Force and employed

               3   permanently at the PLA’s Air Force General Hospital in Beijing. Until the instant charges were

               4   filed, Dr. Song was in the United States on a J-1 visa, working at Stanford University in a

               5   neurology lab. Dr. Song lived in the United States with her daughter, who was six-years-old at the

               6   time of Dr. Song’s arrest and recently turned seven, at the home of Dr. Song’s aunt in Newark,

               7   California. The day after Dr. Song’s arrest (July 18, 2020), her daughter returned to China. Dr.

               8   Song was ordered by Magistrate Judge Kim to remain in the United States where she continues to

               9   live with her aunt in Newark.

           10             The indictment charges a single count of possessing a fraudulent visa, in violation of 18

           11      U.S.C. § 1546(a). The government is considering presenting additional charges to the grand jury,

           12      including charges of obstruction of justice and false statements, and has described these charges to

           13      the defense.

           14             Discovery Status. The government has been producing discovery to the defense since

           15      shortly after the case was charged in July and intends to continue producing discovery to the

           16      defense as it receives it. In addition, the government has informed the defense that it anticipates

           17      filing a motion pursuant to the Classified Information Procedures Act (CIPA).

           18             Trial. The parties respectfully request that the Court set trial to begin in this matter on or

           19      about April 26, 2021.

           20             Because jury trials in this district are being delayed by the pandemic, Dr. Song will waive

           21      her right to be tried by a jury and request a bench trial. Defense counsel have requested that the

           22      government consent to a bench trial pursuant to Fed. R. Crim. P. 23(a)(2). If the government so

           23      consents, Dr. Song will agree not to file any pretrial motions, including discovery motions or

           24      motions challenging the pleadings, although she will reserve the right to file motions in limine or

           25      motions challenging expert testimony. Should the government produce discovery or file charges

           26      that the defense believes require litigation through pretrial motions, the defense agrees that the

           27      government should be permitted to withdraw its consent to a bench trial. The government is

           28      considering this request and will be in a position to advise the Court of its decision within two
  COOLEY LLP                                                                                 JOINT STATUS STATEMENT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                           (CASE NO. 3:21-cr-00011 WHA)
                                                                    2
                        Case 3:21-cr-00011-WHA Document 52 Filed 02/09/21 Page 3 of 3



               1   weeks.

               2            The parties currently estimate that a bench trial will take three to four days.

               3

               4   Dated: February 8, 2021                         /s/
                                                                   Edward W. Swanson
               5                                                   Audrey Barron
                                                                   SWANSON & McNAMARA LLP
               6
                                                                   John H. Hemann
               7                                                   Max Bernstein
                                                                   COOLEY LLP
               8
                                                                   Attorney for Chen Song
               9

           10

           11

           12
                                                                   DAVID L. ANDERSON
           13                                                      United States Attorney

           14
                   Dated: February 8, 2021                         /s/
           15                                                      BENJAMIN KINGSLEY
                                                                   ERIC CHENG
           16                                                      Assistant U.S. Attorneys
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                                     JOINT STATUS STATEMENT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                               (CASE NO. 3:21-cr-00011 WHA)
                                                                       3
